Citation Nr: 0301089	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  94-28 296	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
fracture of the left forearm. 

(The issues of entitlement to an increased initial rating 
for sinusitis and, pursuant to adjudication herein, the 
reopened claim for service connection for residuals of a 
fracture of the left forearm will be addressed in a later 
decision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1980 to 
August 1984 and January 1991 to October 1991.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in San Juan, the Commonwealth of Puerto 
Rico, (hereinafter RO).  A December 1996 remand directed 
the RO to determine whether new and material evidence had 
been submitted to reopen the claim for service connection 
for residuals of a fracture of the left forearm.  The RO 
conducted this adjudication, and the issue of whether new 
and material evidence has been presented to reopen a claim 
for service connection for residuals of a fracture of the 
left forearm is now ripe for appellate review.  

The Board is undertaking additional development on the 
issues of entitlement to an increased initial rating for 
sinusitis and, in light of the adjudication below, the 
reopened claim for service connection for residuals of a 
fracture of the left forearm, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After providing the notice and reviewing any 
response thereto, the Board will prepare a separate 
decision addressing these issues.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this 
decision has been obtained by the RO. 

2.  Service connection for residuals of a fracture of the 
left forearm was denied by an October 1986 Board decision. 

3.  Evidence received since the October 1986 Board 
decision in the form of service medical records reflecting 
treatment for left forearm pain and tenderness and a VA 
examination showing weakness in the left forearm is 
neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide 
the merits of the claim for entitlement to service 
connection for residuals of a fracture of the left 
forearm.  


CONCLUSIONS OF LAW

1.  The October 1986 Board decision that denied service 
connection for residuals of a fracture of the left forearm 
is final.  38 C.F.R. § 20.1100 (2002).

2.  Evidence received subsequent to the October 1986 Board 
decision is new and material; thus, the legal criteria for 
reopening the claim for service connection for residuals 
of a fracture of the left forearm are met.  38 U.S.C.A. 
§§ 1110, 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  These amendments also revised the 
definition of new and material evidence.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  This amendment, however, was made 
effective with respect to claims filed on or after August 
29, 2001, and is not applicable to the veteran's appeal 
since his attempt to reopen his claim for service 
connection was filed several years prior thereto.  The 
Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted, and finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited issue is required at this time. 

Service connection may be granted for a disability 
resulting from injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Decisions of the Board are final, and in the absence of 
clear and unmistakable error, a previously denied claim 
can only be reopened upon the submission of new and 
material evidence.  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  See 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991).  

The Court has held that VA must determine if new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991); and if the 
claim is reopened, the VA must then determine whether the 
VA's duty to assist has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).  For claims received prior 
to August 29, 2001, which is the case here, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence 
submitted to reopen a claim will be presumed credible 
solely for the purpose of determining whether the claim 
has been reopened.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Upon reopening the claim, consideration on 
the merits is to be undertaken. 

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
injury, disability, or death.  Hodge,155 F.3d at 1363.  As 
an aside, the Board notes that the regulations were also 
recently amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the 
amended regulations, if the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, these regulations are 
effective prospectively for claims filed on or after 
August 29, 2001, and are therefore not applicable in this 
case, as this appeal stems from a claim filed in 1997.  

Applying these criteria to the veteran's claim, an October 
1986 Board decision denied the veteran's claim for service 
connection for residuals of a fracture of the left 
forearm.  This is the last Board decision adjudicating 
this issue on any basis, and is thus "final."  38 U.S.C.A. 
§ 20.1100.  Such final decisions can only be reopened upon 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  

Examining the evidence of record submitted since the 
October 1986 Board decision, the Board finds that new and 
material evidence has been presented to reopen the 
veteran's claim in the form of records demonstrating a 
left arm disability during service and clinical evidence 
of pain in the left arm after service.  In particular, an 
October 1991 service medical record reflects complaints of 
pain in the left forearm, and a Report of Medical History 
completed in September 1991 reflects a history of an 
inwardly deviated left arm.  As for the post service 
evidence, the new and material evidence includes reports 
from a November 1998 VA examination which in pertinent 
part found weakness in the left arm and a diagnosis of an 
old fracture of the left radius with residual angulation 
and bony deformity.  This evidence is neither cumulative 
nor redundant, and by itself and in connection with 
evidence previously assembled is so significant that it 
must be considered to fairly decide the merits of the 
claim for entitlement to service connection for residuals 
of a fracture of the left forearm.  Accordingly, the claim 
for service connection for a residuals of a fracture of 
the left forearm is reopened.  


ORDER

As new and material evidence has been received to reopen 
the claim for service connection for residuals of a 
fracture of the left forearm, the claim to this extent is 
allowed.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

